Exhibit 10.2

NORTHWEST PIPE COMPANY

PERFORMANCE SHARE UNIT AGREEMENT

1. Grant. Northwest Pipe Company (the “Company”) hereby grants you, XXXX(the
“Employee”), in your position as XXXX, an award of XXX Performance Shares under
the Company’s 2014 Long Term Incentive Grant (the “2014 LTI Grant”), subject to
all of the terms and conditions of this Agreement, the 2014 LTI Grant and the
Company’s stockholder approved 2007 Stock Incentive Plan (the “Plan”). The date
of this Performance Share Agreement (the “Agreement”) is May 29, 2014 (the
“Grant Date”). The number of Performance Shares that may vest and the timing of
vesting of the Performance Shares shall depend upon achievement of certain
performance goals and

2. shall be determined in accordance with the Performance Matrices attached
hereto as Appendix A. Unless otherwise defined herein, capitalized terms used
herein shall have the meanings ascribed to them in the Plan.

3. Company’s Obligation to Pay. Unless and until the Performance Shares have
vested in the manner set forth in Sections 3 through 5, the Employee will have
no right to payment of such Performance Shares. Prior to actual payment of any
vested Performance Shares, such Performance Shares will represent an unsecured
obligation. Payment of any vested Performance Shares shall be made in whole
shares of the Company’s common stock (“Shares”) only.

4. Vesting Schedule/Period of Restriction. Except as provided in Sections 4 and
5, and subject to Section 7, the Performance Shares awarded by this Agreement
shall vest in accordance with the vesting provisions set forth in Appendix A.
Performance Shares shall not vest in the Employee unless the Employee shall have
been continuously employed by the Company or by one of its Subsidiaries from the
Grant Date until the date the Performance Shares vest in accordance with the
provisions of this Agreement.

5. Change in Control. In the event a change in control of the Company (as
defined in Appendix B) occurs at any time prior to the last vesting date, a
pro-rata number of Performance Shares will be calculated based on actual
performance and time elapsed as of the date of the change in control, and those
Performance Shares will be immediately vested.

6. Committee Discretion. The Compensation Committee of the Company’s Board of
Directors (the “Committee”), in its discretion, may accelerate the vesting of
the balance, or some lesser portion of the balance, of the Performance Shares at
any time, subject to the terms of the Plan. If so accelerated, such Performance
Shares will be considered as having vested as of the date specified by the
Committee.

7. Payment after Vesting. Any Performance Shares that vest in accordance with
Sections 3 through 5 will be paid to the Employee as soon as practicable
following the date of vesting, subject to Section 9.

8. Clawback provision. If the Company’s financial statements are the subject of
a restatement due to misconduct, to the extent permitted by governing law, in
all appropriate cases, the Company will seek reimbursement of excess share
compensation granted to you per this



--------------------------------------------------------------------------------

Agreement. “Excess share compensation” means the positive difference, if any,
between (i) the award paid to you and (ii) the award that would have been paid
to you had the award been calculated based on the Company’s financial statements
as restated.

9. Forfeiture. Notwithstanding any contrary provision of this Agreement, the
balance of the Performance Shares that have not vested pursuant to Sections 3
through 5 at the time of the Employee’s termination of service (with or without
cause) will be forfeited and automatically transferred to and reacquired by the
Company at no cost to the Company.

10. Death of Employee. Any distribution of Shares that vested during Employee’s
lifetime which is to be made to the Employee under this Agreement after the
Employee is deceased shall be made to the administrator or executor of the
Employee’s estate. Any such administrator or executor must furnish the Company
with (a) written notice of his or her status as transferee, and (b) evidence
satisfactory to the Company to establish the validity of the transfer and
compliance with any laws or regulations pertaining to said transfer.

11. Withholding of Taxes. When Shares are issued as payment for vested
Performance Shares, the Company (or the employing Subsidiary) may withhold a
portion of the Shares that have an aggregate market value sufficient to pay
federal, state, local and foreign income, social insurance, employment and any
other applicable taxes required to be withheld by the Company or the employing
Subsidiary with respect to the Shares, unless the Company, in its sole
discretion, either requires or otherwise permits the Employee to make alternate
arrangements satisfactory to the Company for such withholdings in advance of the
arising of any withholding obligations. The number of Shares withheld pursuant
to the prior sentence will be rounded up to the nearest whole Share, with no
refund for any value of the Shares withheld in excess of the tax obligation as a
result of such rounding. Notwithstanding any contrary provision of this
Agreement, no Shares will be issued unless and until satisfactory arrangements
(as determined by the Company) have been made by the Employee with respect to
the payment of any income and other taxes which the Company determines must be
withheld or collected with respect to such Shares. In addition and to the
maximum extent permitted by law, the Company (or the employing Subsidiary) has
the right to retain without notice from salary or other amounts payable to the
Employee, cash having a sufficient value to satisfy any tax withholding
obligations that the Company determines cannot be satisfied through the
withholding of otherwise deliverable Shares. All income and other taxes related
to the Performance Shares award and any Shares delivered in payment thereof are
the sole responsibility of the Employee. By accepting this award, the Employee
expressly consents to the withholding of Shares and to any additional cash
withholding as provided for in this Section 9.

12. Rights as Shareholder. Neither the Employee nor any person claiming under or
through the Employee will have any of the rights or privileges of a shareholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares (which may be in book entry form) shall
have been issued, recorded on the records of the Company or its transfer agents
or registrars, and delivered to the Employee (including through electronic
delivery to a brokerage account). After such issuance, recordation and delivery,
the Employee will have all the rights of a shareholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.



--------------------------------------------------------------------------------

13. No Effect on Employment. Subject to any employment contract with the
Employee, the terms of such employment will be determined from time to time by
the Company, or the Subsidiary employing the Employee, as the case may be, and
the Company, or the Subsidiary employing the Employee, as the case may be, will
have the right, which is hereby expressly reserved, to terminate or change the
terms of the employment of the Employee at any time for any reason whatsoever,
with or without good cause. The transactions contemplated hereunder and the
vesting schedules set forth in the Appendices do not constitute an express or
implied promise of continued employment for any period of time. A leave of
absence or an interruption in service (including an interruption during military
service) authorized or acknowledged by the Company or the Subsidiary employing
the Employee, as the case may be, shall not be deemed a termination of service
for the purposes of this Agreement.

14. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company, in care of its Corporate
Secretary, at 5721 SE Columbia Way, Suite 200, Vancouver WA 98661, or at such
other address as the Company may hereafter designate in writing.

15. Grant is Not Transferable. This grant of Performance Shares and the rights
and privileges conferred hereby may not be sold, pledged, assigned,
hypothecated, transferred or disposed of in any way (whether by operation of law
or otherwise) and will not be subject to sale under execution, attachment or
similar process, until the Employee has been issued Shares in payment of the
Performance Shares. Upon any attempt to sell, pledge, assign, hypothecate,
transfer or otherwise dispose of this grant, or any right or privilege conferred
hereby, or upon any attempted sale under any execution, attachment or similar
process, this grant and the rights and privileges conferred hereby immediately
will become null and void.

16. Restrictions on Sale of Securities. The Shares issued as payment for vested
Performance Shares under this Agreement will be registered under U.S. federal
securities laws and will be freely tradable upon receipt. However, an Employee’s
subsequent sale of the Shares may be subject to any market blackout-period that
may be imposed by the Company and must comply with the Company’s insider trading
policies, and any other applicable securities laws.

17. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

18. Additional Conditions to Issuance of Certificates for Shares. The Company
shall not be required to issue any certificate or certificates for Shares
hereunder prior to fulfillment of all the following conditions: (a) the
admission of such Shares to listing on all stock exchanges on which such class
of stock is then listed; (b) the completion of any registration or other
qualification of such Shares under any U.S. state or federal law or under the
rulings or regulations of the Securities and Exchange Commission or any other
governmental regulatory body, which the Committee shall, in its absolute
discretion, deem necessary or advisable; (c) the obtaining of any approval or
other clearance from any U.S. state or federal governmental agency, which the
Committee shall, in its absolute discretion, determine to be necessary or
advisable; and (d) the lapse of such reasonable period of time following the
date of vesting of the Performance Shares as the Committee may establish from
time to time for reasons of administrative convenience.



--------------------------------------------------------------------------------

19. Plan Governs. This Agreement is subject to all the terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.

20. Committee Authority. The Committee will have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Performance Shares have vested). All actions
taken and all interpretations and determinations made by the Committee in good
faith will be final and binding upon the Employee, the Company and all other
interested persons. No member of the Committee will be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan or this Agreement.

21. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

22. Agreement Severable. In the event that any provision in this Agreement is
held invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Agreement.

23. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Employee expressly
warrants that Employee is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement can be made only in an express written contract
executed by a duly authorized officer of the Company. Notwithstanding anything
to the contrary in the Plan or this Agreement, the Company reserves the right to
revise this Agreement as it deems necessary or advisable, in its sole discretion
and without the consent of the Employee, to comply with Section 409A of the Code
or to otherwise avoid imposition of any additional tax or income recognition
under Section 409A of the Code prior to the actual payment of Shares pursuant to
this award of Performance Shares.

24. Adjustments Upon Changes in Capital. The aggregate number of Performance
Shares covered by this Agreement will be proportionally adjusted for any
increase or decrease in the number of issued and outstanding Shares resulting
from a stock split-up or consolidation of Shares or any like capital
adjustments, or the payment of any stock dividend.

25. Amendment, Suspension or Termination of the Plan. By accepting this
Performance Shares award, the Employee expressly warrants that Employee has
received a right to receive stock under the Plan, and has received, read and
understood the Plan. The Employee understands that the Plan is discretionary in
nature and may be amended, suspended or terminated by the Company at any time.

26. Governing Law. This award of Performance Shares shall be governed by, and
construed in accordance with, the laws of the State of Oregon, without regard to
principles of conflict of laws.



--------------------------------------------------------------------------------

Your signature below indicates your agreement and understanding that this award
is subject to all of the terms and conditions contained in the attached
Appendices and the Plan. Important additional information on vesting and
forfeiture of the Performance Shares is contained in Section 3-7 of this
Agreement and in the attached Appendices. PLEASE BE SURE TO READ ALL OF THE
SPECIFIC TERMS AND CONDITIONS OF THIS AGREEMENT, INCLUDING APPENDICES A and B.

 

NORTHWEST PIPE COMPANY     EMPLOYEE By:  

 

   

 

Name:   Scott Montross     Name: Title:   President and CEO     Title: Date: May
29, 2014     June     , 2014



--------------------------------------------------------------------------------

Appendix A

2014-2016 TSR Market Condition

The information below shows the Target number of Performance Shares that will
vest and be paid with respect to the 2014-2016 Total Shareholder Return (“TSR”)
performance relative to the peer group, as calculated by the Company, where TSR
is defined as the cumulative shareholder return on a company’s common stock,
including the reinvestment of dividends, over the measurement period. The peer
group is listed on the following page. The column captioned “Payout (% of
Target” shows the multiple or fraction of the Target Performance Shares granted
to each employee that will vest and be paid at each respective level of TSR. The
actual Vesting Multiple will be determined by interpolation based on the actual
TSR. For example, if TSR for 2014-2016 is in the 67th percentile relative to the
peer group, the Vesting Multiple would be 150%. If the market price of the
Company’s stock, adjusted for changes in capitalization, is lower at the end of
the performance period than it was on the date of this Agreement, the maximum
Performance Shares that can vest or be paid will be 100 percent of the Target.

 

2014-2016 TSR Target Performance Shares    Vest Date

XXX

   January 15, 2017

 

Relative TSR Performance    Payout (% of Target)

85th percentile

   200%

50th percentile

   100%

25th percentile

   25%

<25th percentile

   0%



--------------------------------------------------------------------------------

Peer Group for Total Shareholder Return factor

 

COMPANY    TICKER SYMBOL

Northwest Pipe Company

   NWPX

Aegion Corporation

   AEGN

Ampco-Pittsburgh Corp.

   AP

Badger Meter Inc.

   BMI

Circor International, Inc.

   CIR

Dynamic Materials Corp.

   BOOM

Hardinge Inc.

   HDNG

Haynes International Inc.

   HAYN

Insteel Industries

   IIIN

LB Foster Co.

   FSTR

Lindsay Corporation

   LNN

MFRI, Inc.

   MFRI

Mueller Water Products, Inc.

   MWA

NN Inc.

   NNBR

Orion Marine Group, Inc.

   ORN

Synalloy Corporation

   SYNL

Tecumseh Products

   TECUA

Valmont Industries, Inc.

   VMI

Watts Water Technologies Inc.

   WTS



--------------------------------------------------------------------------------

Appendix B

Change in Control; Person.

 

A. For purposes of this Agreement, a “Change in Control” shall mean the
occurrence of any of the following events:

1. The approval by the shareholders of the Company of:

a. any consolidation, merger or plan of share exchange involving the Company (a
“Merger”) in which the Company is not the continuing or surviving corporation or
pursuant to which shares of Common Stock of the Company (“Company Shares”) would
be converted into cash, securities or other property, other than a Merger
involving Company Shares in which the holders of Company Shares immediately
prior to the Merger have the same proportionate ownership of common stock of the
surviving corporation immediately after the Merger,

b. any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all, or substantially all, the assets of the
Company; or

c. the adoption of any plan or proposal for the liquidation or dissolution of
the Company.

2. At any time during a period of two consecutive years, individuals who at the
beginning of such period constituted the Board (“Incumbent Directors”) shall
cease for any reason to constitute at least a majority thereof unless each new
director elected during such two-year period was nominated or elected by
two-thirds of the Incumbent Directors then in office and voting (with new
directors nominated or elected by two-thirds of the Incumbent Directors also
being deemed to be Incumbent Directors), and the terms of any long term
incentive grant are modified; or

3. Any Person (as hereinafter defined) shall, as a result of a tender or
exchange offer, open market purchases, or privately negotiated purchases from
anyone other than the Company, have become the beneficial owner (within the
meaning of Rule 13d-3 under the Securities Exchange Act of 1934), directly or
indirectly, of securities of the Company ordinarily having the right to vote for
the election of directors (“Voting Securities”) representing thirty percent
(30%) or more of the combined voting power of the then outstanding Voting
Securities, and the terms of any long term incentive grant are modified.

Notwithstanding anything in the foregoing to the contrary, unless otherwise
determined by the Board, no Change in Control shall be deemed to have occurred
for purposes of this Agreement if (1) you acquire (other than on the same basis
as all other holders of the Company Shares) an equity interest in an entity that
acquires the Company in a Change in Control otherwise described under
subparagraph A.1 above, or (2) you are part of a group that constitutes a Person
which becomes a beneficial owner of Voting Securities in a transaction that
otherwise would have resulted in a Change in Control under subparagraph A.3
above.



--------------------------------------------------------------------------------

B. For purposes of this Agreement, the term “Person” shall mean and include any
individual, corporation, partnership, group, association or other “person,” as
such term is used in Section 13(d)(3) or Section 14(d)(2) of the Securities
Exchange Act of 1934 (the “Exchange Act”), other than the Company or any
employee benefit plan(s) sponsored by the Company.